Citation Nr: 0725255	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for complications of a 
stapedectomy, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1974 through July 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The Board reopened the 
claim of entitlement to service connection for residuals of a 
stapedectomy in August 2004 and Remanded the claim.  The 
claim was again Remanded in August 2006.

In a February 2003 statement, received in March 2003, the 
veteran specified, "I am not claiming hearing loss.  I am 
claiming residuals of stapedectomy."  In September 2003, the 
RO issued a statement of the case (SOC) which addressed the 
issue of entitlement to service connection for hearing loss, 
left ear, with stapedectomy.  The veteran responded, in his 
substantive appeal, that the issue was "service connection 
for surgery (residuals)" and, in a statement submitted with 
that appeal, the veteran indicated that there was a feeling 
like a bug crawling in his ear, with occasional sharp pain.  
He stated that this was his claim.  The Board's 2004 Remand 
did not include the issue of hearing loss as on appeal.  
Although the Board's August 2006 Remand again described the 
claim on appeal as including entitlement to service 
connection for hearing loss, the Board finds that no claim of 
entitlement to service connection for hearing loss is 
presented for appellate review at this time.   


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
medical evidence establishes that it is at least as likely as 
not that the veteran's reported symptoms of a feeling that he 
has bugs crawling in his ear is a result of a stapedectomy 
performed in service.




CONCLUSION OF LAW

The criteria for service connection for complications of a 
stapectomy, manifested by sensations or pain in the ear, are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a stapedectomy performed in service 
has resulted in complications, including occasional stabbing 
pain and a constant feeling as if gnats were in his ear.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).   The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  

As the decision below is favorable to the veteran, any 
further action under the VCAA would be adverse to the 
veteran's interest.  Therefore, no further discussion of the 
VCAA is required.  

Facts and analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.   The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the veteran had a documented hearing loss when 
he entered service.  A May 1974 hearing evaluation, one of 
several conducted while the veteran was in service, revealed 
that the veteran's left ear hearing thresholds were 95 dB at 
500 Hz, 85 dB at 1000 Hz, 80 dB at 2000Hz, and 75 dB at 4000 
Hz, although an induction examination conducted in April 1974 
showed less severe hearing loss, and another audiologic 
examination conducted in May 1975 showed hearing thresholds 
ranging from 70 at 500 Hz to 45 at 4000 Hz.  Stapedectomy was 
performed in June 1974.  The veteran had a complicated 
postoperative course, including occipital nerve neuralgia, 
headaches, and vertigo, but his hearing was improved.  In 
1976, the veteran sought service connection for a haring loss 
with stapedectomy.  At that time, the veteran complained of 
pressure building up in the ear. In 1988, the veteran was 
treated for "dizzy spells."

In his January 2001 claim, the veteran complained of 
bilateral ringing in the ears and buzzing in the left ear.  
On VA examination conducted in July 2002, the veteran 
reported a feeling of something being loose in the left ear 
or a sensation of a bug crawling around.  The examiner 
concluded that these sensations were related to the prior 
surgery.  The examiner who conducted December 2002 audiologic 
examination concluded that the veteran's tinnitus was not 
related to the in-service surgery, and noted that the 
veteran's left ear hearing thresholds were 30 dB at 500 Hz, 
30 dB at 1000 Hz, 25 dB at 2000Hz, 55 dB at 3000 Hz, and 45 
dB at 4000 Hz, for a four-frequency average of 38.8, with 92 
percent speech recognition.

In February 2003, the veteran was advised, by the Chief of 
the Department, ENT (Ear, Nose & Throat), that the results of 
audiologic evaluation in December 2002 showed that there was 
no evidence of a slipped prosthesis, and that no revision of 
the stapedetomy should be done, as the actual hearing in the 
left ear remained an excellent result.  Denial of service 
connection for residuals of stapedectomy was confirmed, on 
the basis of the medical finding that revision of the 
stapedectomy was contraindicated.  In November 2004, the same 
VA reviewer who provided the February 2003 opinion reiterated 
that the veteran's sensation of a bug crawling around in the 
ear was not related to the stapedectomy performed in service.  

Following the August 2006 Remand, a VA reviewer rendered a 
January 2007 opinion, concluding that the veteran's 
continuing sensation of bugs crawling in the left ear, 
described as formication in the EAC (external auditory 
canal), was linked to the stapedectomy, based on the medical 
evidence of the complications the veteran had in the 
immediate postoperative period following the stapedectomy.  

Two medical opinions, the opinions rendered in February 2003 
and in November 2004, are unfavorable to the veteran's claim.  
Two medical opinions, the opinions rendered in July 2002 and 
in January 2007, are favorable to the claim.  Resolving 
reasonable doubt in the veteran's favor, the evidence is in 
equipoise to warrant granting the claim.  The claim for 
service connection for complications of a stapedectomy, left 
ear, manifested by subjective complaints of the sensation of 
bugs crawling in the ear or pain, may be granted.




ORDER

The appeal for service connection for complications of a 
stapedectomy, left ear, manifested by subjective complaints 
of the sensation of bugs crawling in the ear or pain, is 
granted.





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


